Exhibit 10.40

LETTER AGREEMENT NO. 13

As of March 5, 2010

United Air Lines, Inc.

77 West Wacker Drive

Chicago, Illinois 60601

Re: WARRANTIES AND SERVICE LIFE POLICY

Dear Ladies and Gentlemen,

United Air Lines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A350-900XWB Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 13 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



--------------------------------------------------------------------------------

1. WARRANTIES AND SERVICE LIFE POLICY

Clause 12 of the Agreement is deleted in its entirety and replaced with the
following quoted text:

QUOTE

12 - WARRANTIES AND SERVICE LIFE POLICY

12.1 Warranty

12.1.1 Nature of Warranty

Subject to the limitations and conditions hereinafter provided, and except as
provided in Clause 12.1.2, the Seller warrants to the Buyer that the Aircraft
and each Warranted Part will at the time of Delivery to the Buyer be free from
defects:

(i) in material,

(ii) in workmanship, including, without limitation, processes of manufacture,

(iii) in design (including, without limitation, selection of materials) having
regard to the State of the Art at the date of such design, and

(iv) arising from failure to conform to the Specification, except as to those
portions of the Specification that are expressly stated in the Specification to
be estimates or approximations or design aims.

For the purpose of this Agreement, the term “Warranted Part” will mean any
Seller proprietary component, equipment, software, or part, that (a) is
installed on an Aircraft at Delivery, (b) is manufactured to the detail design
of the Seller or a subcontractor of the Seller and (c) bears a Seller’s part
number at the time of Delivery.

12.1.2 Exclusions

The warranties set forth in Clause 12.1.1 will not apply to Buyer Furnished
Equipment, Propulsion Systems, or to any component, accessory, equipment or part
purchased by the Buyer that is not a Warranted Part, provided, however, that:

(i) any defect in the Seller’s workmanship in respect of the installation of
such items in the Aircraft, including any failure by the Seller to conform to
the installation instructions of the manufacturers of such items that
invalidates any applicable warranty



--------------------------------------------------------------------------------

from such manufacturers, will constitute a defect in workmanship for the purpose
of this Clause 12.1 and be covered by the warranty set forth in Clause
12.1.1(ii), and

(ii) any defect inherent in the Seller’s design of the installation, considering
the state of the art at the date of such design, that impairs the use of such
items will constitute a defect in design for the purposes of this Clause 12.1
and be covered by the warranty set forth in Clause 12.1.1(iii).

12.1.3 Warranty Periods

The warranties described in Clauses 12.1.1 and 12.1.2 will be limited to those
defects that become apparent within [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

12.1.4 Limitations of Warranty

12.1.4.1 THE BUYER’S REMEDY AND THE SELLER’S OBLIGATION AND LIABILITY UNDER
CLAUSES 12.1.1 AND 12.1.2 ARE LIMITED TO, AT THE SELLER’S EXPENSE AND OPTION,
THE REPAIR, REPLACEMENT OR CORRECTION (TO INCLUDE, IN THE CASE OF SOFTWARE,
SUPPLY OF A COMPARABLE PRODUCT WITH EQUIVALENT FUNCTION) OF ANY DEFECTIVE
WARRANTED PART. THE SELLER MAY ELECT TO EFFECT SUCH REPAIR, REPLACEMENT OR
CORRECTION BY SUPPLYING MODIFICATION KITS DESIGNED TO RECTIFY THE DEFECT OR BY
FURNISHING A CREDIT TO THE BUYER FOR THE FUTURE PURCHASE OF GOODS AND SERVICES
(NOT INCLUDING AIRCRAFT) EQUAL TO THE PRICE AT WHICH THE BUYER IS THEN ENTITLED
TO ACQUIRE A REPLACEMENT FOR THE DEFECTIVE WARRANTED PART.

12.1.4.2 IF THE SELLER CORRECTS A DEFECT COVERED BY CLAUSE 12.1.1(III) THAT
BECOMES APPARENT WITHIN THE WARRANTY PERIOD, ON THE BUYER’S WRITTEN REQUEST THE
SELLER WILL CORRECT ANY SUCH DEFECT OF THE SAME TYPE IN ANY AIRCRAFT THAT HAS
NOT ALREADY BEEN DELIVERED TO THE BUYER. THE SELLER WILL NOT BE RESPONSIBLE FOR,
NOR DEEMED TO BE IN DEFAULT ON ACCOUNT OF ANY DELAY IN DELIVERY OF ANY AIRCRAFT
OR OTHERWISE, IN RESPECT OF PERFORMANCE OF THIS AGREEMENT, DUE TO THE SELLER’S
UNDERTAKING TO MAKE SUCH CORRECTION. ALTERNATIVELY, THE BUYER AND THE SELLER MAY
AGREE TO DELIVER SUCH AIRCRAFT WITH SUBSEQUENT CORRECTION OF THE DEFECT BY THE
BUYER AT THE SELLER’S EXPENSE, OR THE BUYER MAY ELECT TO ACCEPT DELIVERY AND
THEREAFTER FILE A WARRANTY CLAIM AS THOUGH THE DEFECT HAD BECOME APPARENT
IMMEDIATELY AFTER DELIVERY OF SUCH AIRCRAFT.



--------------------------------------------------------------------------------

12.1.5 Cost of Inspection

In addition to the remedies set forth in Clauses 12.1.4.1 and 12.1.4.2, the
Seller will reimburse the direct labor costs incurred by the Buyer in performing
inspections of the Aircraft that are conducted to determine whether or not a
defect exists in any Warranted Part within the Warranty Period subject to the
following conditions:

(i) Such inspections are recommended in a Seller Service Bulletin to be
performed within the Warranty Period;

(ii) Such inspections are not performed in lieu of corrective action that has
been provided by the Seller prior to the dates of such inspection;

(iii) the labor rate for the reimbursements will be the In-house Warranty Labor
Rate, and

(iv) the manhours used to determine such reimbursement will not exceed the
Seller’s [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] estimate of the [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] manhours required for such inspections.

12.1.6 Warranty Claim Requirements

THE BUYER’S REMEDY AND THE SELLER’S OBLIGATION AND LIABILITY UNDER THIS CLAUSE
12.1 WITH RESPECT TO EACH CLAIMED DEFECT ARE SUBJECT TO THE FOLLOWING
CONDITIONS:

(I) THE DEFECT HAS BECOMES APPARENT WITHIN THE WARRANTY PERIOD,

(II) THE BUYER HAS FILED A WARRANTY CLAIM [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
OF A DEFECT BECOMING APPARENT, EXCEPT WHERE THE SELLER HAS ISSUED A SERVICE
BULLETIN INTENDED TO PROVIDE A REMEDY FOR SUCH A DEFECT, IN WHICH CASE THE
WARRANTY CLAIM MUST BE FILED NO LATER THAN [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
FOLLOWING EMBODIMENT OF THE SELLER SERVICE BULLETIN IN THE AIRCRAFT;

(III) THE BUYER HAS SUBMITTED TO THE SELLER EVIDENCE REASONABLY SATISFACTORY TO
THE SELLER THAT (I) THE CLAIMED DEFECT IS DUE TO A MATTER COVERED UNDER THE
PROVISIONS OF THIS CLAUSE 12, AND (II) THAT SUCH DEFECT DID NOT RESULT FROM ANY
ACT OR OMISSION OF THE BUYER (EXCEPT WHEN SUCH ACT OR OMISSION IS IN ACCORDANCE
WITH THE SELLER’S INSTRUCTIONS),



--------------------------------------------------------------------------------

INCLUDING BUT NOT LIMITED TO, ANY FAILURE TO OPERATE AND MAINTAIN THE AFFECTED
AIRCRAFT OR PART THEREOF IN ACCORDANCE WITH THE STANDARDS SET FORTH IN CLAUSE
12.1.11 OR FROM ANY ACT OR OMISSION OF ANY THIRD PARTY;

(IV) THE BUYER RETURNS THE WARRANTED PART CLAIMED TO BE DEFECTIVE TO THE REPAIR
FACILITIES DESIGNATED BY THE SELLER AS SOON AS PRACTICABLE, UNLESS THE BUYER
ELECTS TO REPAIR A DEFECTIVE WARRANTED PART IN ACCORDANCE WITH THE PROVISIONS OF
CLAUSE 12.1.8; AND

(V) THE SELLER’S RECEIVES A WARRANTY CLAIM COMPLYING WITH THE PROVISIONS OF
CLAUSE 12.1.7(V).

12.1.7 Warranty Administration

The warranties set forth in this Clause 12.1 will be administered as hereinafter
provided:

(i) Claim Determination

DETERMINATION BY THE SELLER AS TO WHETHER ANY CLAIMED DEFECT IN ANY WARRANTED
PART IS A VALID WARRANTY CLAIM WILL BE MADE BY THE SELLER, ACTING REASONABLY,
AND WILL BE BASED ON CLAIM DETAILS, REPORTS FROM THE SELLER’S REGIONAL
REPRESENTATIVE, HISTORICAL DATA LOGS, INSPECTIONS, TESTS, FINDINGS DURING
REPAIR, DEFECT ANALYSIS AND OTHER RELEVANT DOCUMENTS AND INFORMATION. THE SELLER
WILL MAKE REASONABLE EFFORTS TO MAKE SUCH DETERMINATION WITHIN THIRTY
(30) BUSINESS DAYS OF THE SUBMISSION OF ALL INFORMATION REQUIRED BY CLAUSE
12.1.7(V).

(ii) Transportation Costs

The cost of transporting a Warranted Part claimed to be defective to the
facilities designated by the Seller will be borne by the Seller, [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

(iii) On-Aircraft Work by the Seller

IF EITHER (A) THE SELLER DETERMINES THAT A DEFECT SUBJECT TO THIS CLAUSE 12.1
REQUIRES THE DISPATCH BY THE SELLER OF A SELLER’S WORKING TEAM TO THE BUYER’S
FACILITIES, TO REPAIR OR CORRECT SUCH DEFECT THROUGH IMPLEMENTATION OF ONE OR
MORE SELLER’S SERVICE BULLETINS, OR (B) THE SELLER ACCEPTS THE RETURN OF AN
AIRCRAFT TO PERFORM OR HAVE PERFORMED A REPAIR



--------------------------------------------------------------------------------

OR CORRECTION, THEN, THE LABOR COSTS FOR SUCH ON-AIRCRAFT WORK WILL BE BORNE BY
THE SELLER AT THE IN-HOUSE WARRANTY LABOR RATE.

ON-AIRCRAFT WORK BY THE SELLER WILL BE UNDERTAKEN ONLY IF, IN THE SELLER’S
OPINION, THE WORK REQUIRES THE SELLER’S TECHNICAL EXPERTISE. IN SUCH CASE, THE
SELLER AND THE BUYER WILL AGREE ON A SCHEDULE AND PLACE FOR THE WORK TO BE
PERFORMED.

(iv) Return of an Aircraft

If the Buyer desires to return an Aircraft to the Seller for consideration of a
Warranty Claim, the Buyer will notify the Seller of its intention to do so, and
the Seller will, prior to such return, have the right to inspect such Aircraft,
and without prejudice to the Seller’s rights hereunder, to repair such Aircraft
either at the Buyer’s facilities or at another place acceptable to the Seller.
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft by the Buyer to the Seller and
return of such Aircraft to the Buyer’s facilities will be at the Buyer’s
expense.

(v) Warranty Claim Substantiation

For each claim under this Clause 12.1 the Buyer will give written notice (a
“Warranty Claim”) to the Seller that contains at least the data listed below
with respect to an Aircraft or Warranted Part, as applicable. The Buyer will
deliver the Warranty Claim [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of discovering
each defect giving rise to a claim by the Buyer under this Clause 12.

The minimum data to be supplied are as follows:

(a) Description of the defect and any action taken,

(b) Date of incident and/or removal,

(c) Description of the Warranted Part claimed to be defective,

(d) Part number,

(e) Serial number (if applicable),

(f) Position on Aircraft, according to Catalog Sequence Number of the
Illustrated Parts Catalog, Component Maintenance Manual or Structural Repair
Manual as applicable,



--------------------------------------------------------------------------------

(g) [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT], total flying hours or dates operated, as
applicable, at the date of appearance of a defect,

(h) Time since last shop visit before appearance of the defect,

(i) Manufacturer’s serial number or “MSN” of the Aircraft and/or its
registration number,

(j) [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT], Aircraft total flying hours and/or number
of landings at the date of appearance of defect,

(k) Claim number,

(l) Date of claim and

(m) Date of Delivery of an Aircraft to the Buyer.

Warranty Claims are to be addressed as follows:

AIRBUS

CUSTOMER SERVICES DIRECTORATE

WARRANTY ADMINISTRATION

ROND-POINT MAURICE BELLONTE

B.P. 33

F-31707 BLAGNAC CEDEX

FRANCE

Or electronically through Airbus World, using the contracts and warranty
administration tool.

(vi) Replacements

REPLACED COMPONENTS, EQUIPMENT, ACCESSORIES OR PARTS WILL BECOME THE SELLER’S
PROPERTY.

TITLE TO AND RISK OF LOSS OF ANY AIRCRAFT, COMPONENT, ACCESSORY, EQUIPMENT OR
PART RETURNED BY THE BUYER TO THE SELLER WILL AT ALL TIMES REMAIN WITH THE
BUYER, EXCEPT THAT (I) WHEN THE SELLER HAS POSSESSION OF A RETURNED AIRCRAFT,
COMPONENT, ACCESSORY, EQUIPMENT OR PART TO WHICH THE BUYER HAS TITLE, THE SELLER
WILL HAVE SUCH RESPONSIBILITY THEREFOR AS IS CHARGEABLE BY LAW TO A BAILEE FOR
HIRE, BUT THE SELLER WILL NOT BE LIABLE FOR LOSS OF USE, AND (II) TITLE TO AND
RISK OF LOSS OF A RETURNED COMPONENT, ACCESSORY, EQUIPMENT OR PART



--------------------------------------------------------------------------------

WILL PASS TO THE SELLER ON SHIPMENT BY THE SELLER TO THE BUYER OF ANY ITEM
FURNISHED BY THE SELLER TO THE BUYER AS A REPLACEMENT THEREFOR. UPON THE
SELLER’S SHIPMENT TO THE BUYER OF ANY REPLACEMENT COMPONENT, ACCESSORY,
EQUIPMENT OR PART PROVIDED BY THE SELLER PURSUANT TO THIS CLAUSE 12.1, TITLE TO
AND RISK OF LOSS OF SUCH REPLACEMENT COMPONENT, ACCESSORY, EQUIPMENT OR PART
WILL PASS TO THE BUYER.

(vii) Rejection

The Seller will provide reasonable written substantiation in case of rejection
of a Warranty Claim. The Buyer will pay to the Seller reasonable inspection and
test charges incurred by the Seller in connection with the investigation and
processing of a rejected Warranty Claim.

(viii) Inspection

THE SELLER WILL HAVE THE RIGHT TO INSPECT THE AFFECTED AIRCRAFT AND DOCUMENTS
AND OTHER RECORDS RELATING THERETO IN THE EVENT OF ANY CLAIM UNDER THIS CLAUSE
12.1.

12.1.8 In-house Warranty

(i) Authorization

The Buyer is hereby authorized to repair Warranted Parts, subject to the terms
of this Clause 12.1.8 (“In-house Warranty Repair”). [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], when the estimated cost of an In-house Warranty Repair [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT], the Buyer will notify the Resident Customer Support
Representative, of its decision to perform any in-house repairs before such
repairs are commenced. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Buyer’s notice will
include sufficient detail regarding the defect, estimated labor hours and
material to allow the Seller to ascertain the reasonableness of the estimate.
The Seller will use reasonable efforts to ensure a prompt response and will not
unreasonably withhold authorization.

(ii) Conditions of Authorization

THE BUYER WILL BE ENTITLED TO THE BENEFITS UNDER THIS CLAUSE 12.1.8 FOR REPAIR
OF WARRANTED PARTS:

(A) IF THE BUYER COMPLIES WITH THE TERMS OF CLAUSE 12.1.8(I);



--------------------------------------------------------------------------------

(B) IF ADEQUATE FACILITIES AND QUALIFIED PERSONNEL ARE AVAILABLE TO THE BUYER.

(C) PROVIDED THAT REPAIRS ARE TO BE PERFORMED IN ACCORDANCE WITH THE SELLER’S
WRITTEN INSTRUCTIONS SET FORTH IN APPLICABLE TECHNICAL DATA AND

(D) ONLY TO THE EXTENT SPECIFIED BY THE SELLER, OR, IN THE ABSENCE OF THE
SELLER’S SPECIFYING, TO THE EXTENT REASONABLY NECESSARY TO CORRECT THE DEFECT,
IN ACCORDANCE WITH THE STANDARDS SET FORTH IN CLAUSE 12.1.10.

(iii) Seller’s Rights

The Seller will have the right to require the return to Seller of any Warranted
Part, or any part removed therefrom, that is claimed to be defective, if, in the
Seller’s judgment, the nature of the claimed defect requires technical
investigation. Such delivery will be subject to the provisions of Clause
12.1.7(ii).

The Seller will have the right to have a representative present during the
disassembly, inspection and testing of any Warranted Part claimed to be
defective.

(iv) In-house Warranty Claim Substantiation

CLAIMS FOR IN-HOUSE WARRANTY REPAIR CREDIT MUST BE SUBMITTED TO THE SELLER NO
LATER THAN [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] AFTER COMPLETION OF SUCH
IN-HOUSE WARRANTY REPAIR, AND WILL COMPLY WITH THE REQUIREMENTS FOR WARRANTY
CLAIMS UNDER CLAUSE 12.1.6(V) AND IN ADDITION WILL INCLUDE:

(A) A REPORT OF TECHNICAL FINDINGS WITH RESPECT TO THE DEFECT,

(B) FOR PARTS REQUIRED TO REMEDY THE DEFECT:

(C) PART NUMBERS, SERIAL NUMBERS (IF APPLICABLE), DESCRIPTION OF THE PARTS,
QUANTITY OF PARTS, UNIT PRICE OF PARTS, COPIES OF RELATED SELLER’S OR THIRD
PARTY’S INVOICES (IF APPLICABLE), TOTAL PRICE OF PARTS

(D) DETAILED NUMBER OF LABOR HOURS,

(E) IN-HOUSE WARRANTY LABOR RATE, AND



--------------------------------------------------------------------------------

(F) TOTAL CLAIM VALUE.

(v) Credit

The Buyer’s sole remedy, and the Seller’s sole obligation and liability, in
respect of In-house Warranty Repair claims, will be a credit to the Buyer’s
account. Such credit will be equal to the sum of the direct labor cost expended
in performing such repair, plus the direct cost of materials incorporated in the
repair. Such costs will be determined as set forth below.

(a) To determine direct labor costs, only the man-hours spent on removal from
the Aircraft disassembly, inspection, repair, reassembly, and final inspection
and test of the Warranted Part, and reinstallation thereof on the Aircraft will
be counted. The hours required for maintenance work concurrently being carried
out on the Aircraft or other Warranted Part will not be included.

(b) The hours counted as set forth in Clause 12.1.8 (v)(a) above will be
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT], which is deemed to represent the Buyer’s
composite average hourly labor rate (excluding all fringe benefits, premium time
allowances, social security charges, business taxes and similar items) paid to
the Buyer’s employees or to a third party that the Buyer has authorized to
perform the repair, whose jobs, in both cases, are directly related to the
performance of the repair. This labor rate is [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
(the “In-house Warranty Labor Rate”).

The In-house Warranty Labor Rate is subject to adjustment [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Labor Index defined in the Seller Price Revision Formula.

(c) Direct material costs are determined by the prices at which the Buyer
acquired such material, excluding any parts and materials used for overhaul
furnished free of charge by the Seller.

(vi) Limitation on Credit

THE BUYER WILL IN NO EVENT BE CREDITED FOR REPAIR COSTS (LABOR OR MATERIAL) FOR
ANY WARRANTED PART TO THE EXTENT SUCH REPAIR COSTS EXCEED IN THE [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] FOR A REPLACEMENT OF SUCH DEFECTIVE WARRANTED PART
PROVIDED SUCH REPLACEMENT PART IS AVAILABLE FOR PURCHASE.



--------------------------------------------------------------------------------

THE SELLER WILL SUBSTANTIATE SUCH SELLER COSTS IN WRITING ON REASONABLE REQUEST
BY THE BUYER.

(vii) Scrapped Material

The Buyer may, with the agreement of the Seller’s Resident Customer Support
Representative, scrap any defective Warranted Parts that are beyond economic
repair and not required for technical evaluation.

If the Buyer does not obtain the agreement of the Seller’s Resident Customer
Support Representative to scrap a Warranted Part immediately, the Buyer will
retain such Warranted Part and any defective part removed from a Warranted Part
during repair for a period of either [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after
the date of completion of repair or [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] after
submission of a claim for In-house Warranty Repair credit relating thereto,
whichever is longer. Such parts will be returned to the Seller [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] of receipt of the Seller’s request therefor, made within
such retention periods.

A record of scrapped Warranted Parts, certified by an authorized representative
of the Buyer, will be kept in the Buyer’s file for at least the duration of the
Warranty Period.

(viii) DISCLAIMER OF SELLER LIABILITY FOR BUYER’S REPAIR

THE SELLER WILL NOT BE LIABLE FOR, AND THE BUYER WILL INDEMNIFY THE SELLER
AGAINST, THE CLAIMS OF ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT,
NONCONFORMANCE OR PROBLEM OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
REPAIR OF WARRANTED PARTS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1.8 OR
ANY OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1.8, WHETHER SUCH
CLAIM IS ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED, ACTUAL,
IMPUTED, ORDINARY OR INTENTIONAL ACTS OR OMISSIONS OF THE BUYER OR THE SELLER,
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].

12.1.9 Warranty Transferability

NOTWITHSTANDING THE PROVISIONS OF CLAUSE 21.1, THE WARRANTIES PROVIDED FOR IN
THIS CLAUSE 12.1 FOR ANY WARRANTED PART WILL ACCRUE TO THE BENEFIT OF ANY
AIRLINE IN REVENUE SERVICE OTHER THAN THE BUYER, IF THE WARRANTED PART ENTERS
INTO THE POSSESSION OF ANY SUCH AIRLINE AS A RESULT OF A POOLING AGREEMENT
BETWEEN SUCH AIRLINE AND THE BUYER, IN



--------------------------------------------------------------------------------

ACCORDANCE WITH THE TERMS AND SUBJECT TO THE LIMITATIONS AND EXCLUSIONS OF THE
FOREGOING WARRANTIES AND TO APPLICABLE LAWS OR REGULATIONS.

12.1.9.1 Warranty for Corrected, Replacement or Repaired Warranted Parts

Whenever any Warranted Part that contains a defect for which the Seller is
liable under this Clause 12.1 has been corrected, repaired or replaced pursuant
to the terms hereof, the period of the Seller’s warranty with respect to such
corrected, repaired or replacement Warranted Part, will be the remaining portion
of the original warranty in respect of such corrected, repaired or replaced
Warranted Part or twelve (12) months, whichever is longer. If a defect is
attributable to a defective repair or replacement by the Buyer, a Warranty Claim
with respect to such defect will be rejected, notwithstanding any subsequent
correction or repair, and will immediately terminate the remaining warranties
under this Clause 12.1 in respect of the affected Warranted Part.

12.1.10 Good Airline Operation - Normal Wear and Tear

The Buyer’s rights under this Clause 12.1 are subject to the Aircraft and each
component, equipment, accessory and part thereof being maintained, overhauled,
repaired and operated in accordance with good commercial airline practice, all
technical documentation and any other instructions issued by the Seller, the
Suppliers or the Propulsion Systems Manufacturer and all applicable rules,
regulations and directives of the relevant Aviation Authorities.

The Seller’s liability under this Clause 12.1 will not extend to normal wear and
tear or to

(i) any Aircraft or component, equipment, accessory or part thereof that has
been repaired, altered or modified after Delivery in a manner other than that
approved by the Seller;

(ii) any Aircraft or component, equipment, accessory or part thereof that has
been operated in a damaged state; or

(iii) any component, equipment, accessory or part from which the trademark,
trade name, part or serial number or other identification marks have been
removed,

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].

12.2 Service Life Policy

12.2.1 Scope and Definitions



--------------------------------------------------------------------------------

In addition to the warranties set forth in Clause 12.1, the Seller agrees that
should a Failure occur in any Item (as these terms are defined below), then,
subject to the general conditions and limitations set forth in Clause 12.2.4,
the provisions of this Clause 12.2 will apply.

For the purposes of this Clause 12.2:

(i) “Item” means any of the Seller components, equipment, accessories or parts
listed in Exhibit F that are installed on an Aircraft at any time during the
period of effectiveness of the Service Life Policy specified in Clause 12.2.2.

(ii) “Failure” means any breakage of, or defect in, an Item that materially
impairs the utility or safety of the Item, provided that (a) any such breakage
of, or defect in, such Item did not result from any breakage or defect in any
other Aircraft part or component or from any other extrinsic force and (b) has
occurred or can reasonably be expected to occur on a repetitive or fleetwide
basis.

The Seller’s obligations under this Clause 12.1.2 are referred to as the
“Service Life Policy.”

12.2.2 Periods and Seller’s Undertaking

SUBJECT TO THE GENERAL CONDITIONS AND LIMITATIONS SET FORTH IN CLAUSE 12.2.4,
THE SELLER AGREES THAT IF A FAILURE OCCURS IN AN ITEM WITHIN FIFTEEN (15) YEARS
AFTER THE DELIVERY OF THE AIRCRAFT IN WHICH SUCH ITEM IS INSTALLED, THE SELLER
WILL, AT ITS DISCRETION, AS PROMPTLY AS PRACTICABLE AND FOR A PRICE THAT
REFLECTS THE SELLER’S FINANCIAL PARTICIPATION AS HEREINAFTER PROVIDED, EITHER:

(I) DESIGN AND FURNISH TO THE BUYER A CORRECTION FOR SUCH ITEM AND PROVIDE ANY
PARTS REQUIRED FOR SUCH CORRECTION (INCLUDING SELLER DESIGNED STANDARD PARTS BUT
EXCLUDING INDUSTRY STANDARD PARTS), OR

(II) REPLACE SUCH ITEM.

12.2.3 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Any part or Item or part that the Seller is required to furnish to the Buyer
under this Service Life Policy will be furnished to the Buyer at the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT], which will be determined in accordance with
the following formula:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

12.2.4 General Conditions and Limitations

12.2.4.1 NOTWITHSTANDING ANY PROVISION OF THIS CLAUSE 12.2, DURING THE WARRANTY
PERIOD, ALL ITEMS WILL BE COVERED BY THE PROVISIONS OF CLAUSE 12.1 OF THIS
AGREEMENT AND NOT BY THE PROVISIONS OF THIS CLAUSE 12.2.

12.2.4.2 THE BUYER’S REMEDIES AND THE SELLER’S OBLIGATIONS AND LIABILITIES UNDER
THIS SERVICE LIFE POLICY ARE SUBJECT TO THE FOLLOWING CONDITIONS:

(I) THE BUYER MAINTAINS LOG BOOKS AND OTHER HISTORICAL RECORDS WITH RESPECT TO
EACH ITEM ADEQUATE TO ENABLE THE SELLER TO DETERMINE WHETHER THE ALLEGED FAILURE
IS COVERED BY THIS SERVICE LIFE POLICY AND, IF SO, TO DEFINE THE PORTION OF THE
COST TO BE BORNE BY THE SELLER IN ACCORDANCE WITH CLAUSE 12.2.3.

(II) THE BUYER COMPLIES WITH THE CONDITIONS OF CLAUSE 12.1.11.

(III) THE BUYER IMPLEMENTS SPECIFIC STRUCTURAL INSPECTION PROGRAMS FOR
MONITORING PURPOSES AS MAY BE ESTABLISHED FROM TIME TO TIME BY THE SELLER. SUCH
PROGRAMS WILL BE, TO THE EXTENT POSSIBLE, COMPATIBLE WITH THE BUYER’S
OPERATIONAL REQUIREMENTS AND WILL BE CARRIED OUT AT THE BUYER’S EXPENSE, REPORTS
RELATING THERETO TO BE REGULARLY FURNISHED TO THE SELLER.

(IV) THE BUYER REPORTS IN WRITING ANY BREAKAGE OR DEFECT TO THE SELLER WITHIN
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] AFTER ANY BREAKAGE OR DEFECT IN AN ITEM
BECOMES APPARENT, WHETHER OR NOT THE BREAKAGE OR DEFECT CAN REASONABLY BE
EXPECTED TO OCCUR IN ANY OTHER AIRCRAFT, AND THE BUYER PROVIDES THE SELLER WITH
SUFFICIENT DETAIL ABOUT THE BREAKAGE OR DEFECT TO ENABLE THE SELLER TO DETERMINE
WHETHER SAID BREAKAGE OR DEFECT IS SUBJECT TO THIS SERVICE LIFE POLICY.

12.2.4.3 EXCEPT AS OTHERWISE PROVIDED IN THIS CLAUSE 12.2, ANY CLAIM UNDER THIS
SERVICE LIFE POLICY WILL BE ADMINISTERED AS PROVIDED IN, AND WILL BE SUBJECT TO
THE TERMS AND CONDITIONS



--------------------------------------------------------------------------------

OF, CLAUSE 12.1.6. ALL CLAIMS UNDER THIS SERVICE LIFE POLICY WILL INCLUDE ALL
INFORMATION REASONABLY AVAILABLE TO THE BUYER REGARDING SIGNIFICANT INCIDENTS
RELATING TO THE RELEVANT AIRCRAFT.

12.2.4.4 IF THE SELLER HAS ISSUED A SERVICE BULLETIN MODIFICATION APPLICABLE TO
AN AIRCRAFT, THE PURPOSE OF WHICH IS TO AVOID A FAILURE, THE SELLER MAY ELECT TO
SUPPLY THE NECESSARY MODIFICATION KIT FREE OF CHARGE OR UNDER A PRO RATA FORMULA
ESTABLISHED BY THE SELLER. IF SUCH A KIT IS SO OFFERED TO THE BUYER, THEN, IN
RESPECT OF SUCH FAILURE AND ANY FAILURES THAT COULD ENSUE THEREFROM, THE
VALIDITY OF THE SELLER’S COMMITMENT UNDER THIS CLAUSE 12.2 WILL BE SUBJECT TO
THE BUYER’S INCORPORATING SUCH MODIFICATION IN THE RELEVANT AIRCRAFT, WITHIN A
REASONABLE TIME, IN ACCORDANCE WITH THE SELLER’S INSTRUCTIONS.

12.2.4.5 THIS SERVICE LIFE POLICY IS NEITHER A WARRANTY, PERFORMANCE GUARANTEE,
NOR AN AGREEMENT TO MODIFY ANY AIRCRAFT OR AIRFRAME COMPONENTS TO CONFORM TO NEW
DEVELOPMENTS OCCURRING IN THE STATE OF AIRFRAME DESIGN AND MANUFACTURING ART.
THE SELLER’S OBLIGATION UNDER THIS CLAUSE 12.2 IS TO MAKE ONLY THOSE CORRECTIONS
TO THE ITEMS OR FURNISH REPLACEMENTS THEREFOR AS PROVIDED IN THIS CLAUSE 12.2.
THE BUYER’S SOLE REMEDY AND RELIEF FOR THE NONPERFORMANCE OF ANY OBLIGATION OR
LIABILITY OF THE SELLER ARISING UNDER OR BY VIRTUE OF THIS SERVICE LIFE POLICY
WILL BE IN A CREDIT FOR GOODS AND SERVICES, LIMITED TO THE AMOUNT THE BUYER
REASONABLY EXPENDS IN PROCURING A CORRECTION OR REPLACEMENT FOR ANY ITEM THAT IS
THE SUBJECT OF A FAILURE COVERED BY THIS SERVICE LIFE POLICY AND TO WHICH SUCH
NONPERFORMANCE IS RELATED, LESS THE AMOUNT THAT THE BUYER OTHERWISE WOULD HAVE
BEEN REQUIRED TO PAY UNDER THIS CLAUSE 12.2 IN RESPECT OF SUCH CORRECTED OR
REPLACEMENT ITEM. WITHOUT LIMITING THE EXCLUSIVITY OF WARRANTIES AND GENERAL
LIMITATIONS OF LIABILITY PROVISIONS SET FORTH IN CLAUSE 12.5, THE BUYER HEREBY
WAIVES, RELEASES AND RENOUNCES ALL CLAIMS TO ANY FURTHER DIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS AND ALL OTHER RIGHTS, CLAIMS
AND REMEDIES, ARISING UNDER OR BY VIRTUE OF THIS SERVICE LIFE POLICY.

12.3 Supplier Warranties and Service Life Policies

12.3.1 Seller’s Support



--------------------------------------------------------------------------------

BEFORE DELIVERY OF THE FIRST AIRCRAFT, THE SELLER WILL PROVIDE THE BUYER WITH
THE WARRANTIES AND SERVICE LIFE POLICIES THAT THE SELLER HAS OBTAINED PURSUANT
TO THE SUPPLIER PRODUCT SUPPORT AGREEMENTS.

12.3.2 Supplier’s Default

12.3.2.1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

12.3.2.2 If any Supplier under any Supplier service life policy referred to in
to Clause 12.3.1 defaults in the performance of any material obligation under
such service life policy, and (i) the Buyer has used its [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] efforts to enforce its rights under such service life policy, and
(ii) the Buyer submits within reasonable time to the Seller reasonable evidence
that such default has occurred, then Clause 12.2 of this Agreement will apply to
the extent the same would have applied had such component, equipment, accessory
or part been listed in Exhibit F hereto, to the extent that the Seller can
reasonably perform said Supplier’s service life policy.

12.3.2.3 At the Seller’s request, the Buyer will assign to the Seller, and the
Seller will be subrogated to, all of the Buyer’s rights against the relevant
Supplier with respect to, and arising by reason of, such default and the Buyer
will provide reasonable assistance to enable the Seller to enforce the rights so
assigned.

12.4 Interface Commitment

12.4.1 Interface Problem

If the Buyer experiences any technical problem in the operation of an Aircraft
or its systems due to a malfunction, the cause of which, after due and
reasonable investigation, is not readily identifiable by the Buyer, but which
the Buyer reasonably believes to be attributable to the design characteristics
of one or more components of the Aircraft (an “Interface Problem”), the Seller
will, if requested by the Buyer, and without additional charge to the Buyer,
except for [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] transportation of the Seller’s
or its designee’s personnel to the Buyer’s facilities, promptly conduct or have
conducted an investigation and analysis of such problem to determine, if
possible, the cause or causes of the problem and to recommend such corrective
action as may be feasible. The Buyer will furnish to the Seller all data and
information in the Buyer’s possession relevant to the Interface Problem and will
cooperate with the Seller in the conduct of the Seller’s investigations and such
tests as may be required. At the conclusion of such investigation the Seller
will promptly advise the Buyer in writing of the Seller’s opinion as to the
cause or causes of the Interface Problem and the Seller’s recommendations as to
corrective action.



--------------------------------------------------------------------------------

12.4.2 Seller’s Responsibility

If the Seller determines that the Interface Problem is primarily attributable to
the design of a Warranted Part, the Seller will, if requested by the Buyer,
correct the design of such Warranted Part pursuant to the terms and conditions
of Clause 12.1.

12.4.3 Supplier’s Responsibility

IF THE SELLER DETERMINES THAT THE INTERFACE PROBLEM IS PRIMARILY ATTRIBUTABLE TO
THE DESIGN OF ANY SUPPLIER PART, THE SELLER WILL AT THE BUYER’S REQUEST, ASSUME
THE MANAGEMENT OF THE RESOLUTION OF THE INTERFACE PROBLEM AND MAKE REASONABLE
EFFORTS TO FIND A SOLUTION SATISFACTORY TO THE BUYER.

12.4.4 Joint Responsibility

If the Seller determines that the Interface Problem is attributable partially to
the design of a Warranted Part and partially to the design of any Supplier Part,
the Seller will, if requested by the Buyer, [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
The Seller will promptly advise the Buyer of any corrective action proposed by
the Seller and any such Supplier. Such proposal will be consistent with any then
existing obligations of the Seller hereunder and of any such Supplier to the
Buyer. Such corrective action, unless reasonably rejected by the Buyer, will
constitute full satisfaction of any claim the Buyer may have against either the
Seller or any such Supplier with respect to such Interface Problem.

12.4.5 General

12.4.5.1 ALL REQUESTS UNDER THIS CLAUSE 12.4 WILL BE DIRECTED BOTH TO THE SELLER
AND TO THE AFFECTED SUPPLIERS.

12.4.5.2 EXCEPT AS SPECIFICALLY SET FORTH IN THIS CLAUSE 12.4, THIS CLAUSE 12.4
WILL NOT BE DEEMED TO IMPOSE ON THE SELLER ANY OBLIGATIONS NOT EXPRESSLY SET
FORTH ELSEWHERE IN THIS AGREEMENT.

12.4.5.3 ALL REPORTS, RECOMMENDATIONS, DATA AND OTHER DOCUMENTS FURNISHED BY THE
SELLER TO THE BUYER PURSUANT TO THIS CLAUSE 12.4 WILL BE DEEMED TO BE DELIVERED
UNDER THIS AGREEMENT AND WILL BE SUBJECT TO THE TERMS, COVENANTS AND CONDITIONS
SET FORTH IN THIS CLAUSE 12 AND IN CLAUSE 22.10.



--------------------------------------------------------------------------------

12.5 Exclusivity of Warranties

THIS CLAUSE 12 SETS FORTH THE EXCLUSIVE WARRANTIES, EXCLUSIVE LIABILITIES AND
EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE
BUYER, WHETHER UNDER THIS AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER UNDER THIS
AGREEMENT.

THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS CLAUSE 12
ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE GOODS AND SERVICES SUPPLIED UNDER
THIS AGREEMENT. THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER AND ALL OTHER RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR IMPLIED
BY CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY
NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT,
EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER
UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;

ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;

ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;

ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE,
GROSS NEGLIGENCE, INTENTIONAL ACTS, WILLFUL DISREGARD, IMPLIED WARRANTY, PRODUCT
LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;

ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY
OTHER STATE OR FEDERAL STATUTE;

ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY
ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;

ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:



--------------------------------------------------------------------------------

LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR
PART PROVIDED UNDER THIS AGREEMENT;

(I) LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART PROVIDED UNDER THIS AGREEMENT;

(II) LOSS OF PROFITS AND/OR REVENUES;

(III) ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.

THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT WILL NOT BE
EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER
AND THE BUYER. IN THE EVENT THAT ANY PROVISION OF THIS CLAUSE 12 SHOULD FOR ANY
REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS
CLAUSE 12 WILL REMAIN IN FULL FORCE AND EFFECT.

CLAIMS BY THE BUYER AGAINST THE SELLER FOR CONTRIBUTION TO THIRD PARTY CLAIMS
BROUGHT AGAINST THE BUYER FOR PERSONAL INJURY OR PROPERTY DAMAGE ARE EXCLUDED
FROM THIS CLAUSE 12.5 IF, AND ONLY TO THE EXTENT THAT, SUCH CONTRIBUTION CLAIMS
ARISE OUT OF THE SELLER’S ACTIVITIES AS DESIGNER OR MANUFACTURER OF THE
AIRCRAFT.

FOR THE PURPOSE OF THIS CLAUSE 12.5, “SELLER” WILL BE UNDERSTOOD TO INCLUDE THE
SELLER, SELLER AFFILIATES AND SUPPLIERS.

12.6 Duplicate Remedies

The remedies provided to the Buyer under Clause 12.1 and Clause 12.2 as to any
defect in respect of the Aircraft or any part thereof are mutually exclusive and
not cumulative. The Buyer will be entitled to the remedy that provides the
maximum benefit to it, as the Buyer may elect, pursuant to the terms and
conditions of this Clause 12 for any particular defect for which remedies are
provided under this Clause 12; provided, however, that the Buyer will not be
entitled to elect a remedy under both Clause 12.1 and Clause 12.2 for the same
defect. The Buyer’s rights and remedies herein for the nonperformance of any
obligations or liabilities of the Seller arising under these warranties will be
in monetary damages limited to the amount the Buyer expends in procuring a
correction or replacement for any covered part subject to a defect or
nonperformance covered by this Clause 12, and the Buyer will not have any right
to require specific performance by the Seller.



--------------------------------------------------------------------------------

12.8 Negotiated Agreement

THE PARTIES EACH ACKNOWLEDGE THAT:

(I) THE SPECIFICATION HAS BEEN AGREED UPON AFTER CAREFUL CONSIDERATION BY THE
BUYER USING ITS JUDGMENT AS A PROFESSIONAL OPERATOR OF, AND MAINTENANCE PROVIDER
WITH RESPECT TO, AIRCRAFT USED IN PUBLIC TRANSPORTATION AND AS SUCH IS A
PROFESSIONAL WITHIN THE SAME INDUSTRY AS THE SELLER;

(II) THIS AGREEMENT, AND IN PARTICULAR THIS CLAUSE 12, HAS BEEN THE SUBJECT OF
DISCUSSION AND NEGOTIATION AND IS FULLY UNDERSTOOD BY THE BUYER; AND

(III) THE PRICE OF THE AIRCRAFT AND THE OTHER MUTUAL AGREEMENTS OF THE BUYER SET
FORTH IN THIS AGREEMENT WERE ARRIVED AT IN CONSIDERATION OF, INTER ALIA, THE
PROVISIONS OF THIS CLAUSE 12, SPECIFICALLY INCLUDING THE EXCLUSIVITY OF
WARRANTIES SET FORTH IN CLAUSE 12.

UNQUOTE

 

2 ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement.

 

3 CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.10 of
the Agreement.

 

4 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:  

/s/ John J. Leahy

Its:  

Chief Operating Officer

 

Customers

 

  Accepted and Agreed   UNITED AIR LINES, INC.   By:  

/s/ Kathryn A. Mikells

  Its:   Executive Vice President and     Chief Financial Officer